 



Exhibit 10.4
EXECUTION VERSION



     
SWAP 1 CONFIRMATION (A-2b)
  (GOLDMAN SACHS LOGO) [y43107y4310701.gif]
 
   
 
  November 21, 2007

     
To:
  DaimlerChrysler Auto Trust 2007-A
Contact:
  c/o The Bank of New York (Delaware)
 
  100 White Clay Center, Route 273
 
  P.O. Box 6995
 
  Newark, Delaware 19711
 
  Attention: Corporate Trust Administration
 
  Facsimile: +1 (302) 453-4400
 
   
Copy:
  The Bank of New York
 
  101 Barclay Street, 8W
 
  New York, NY 10286
 
  Attention: Asset Backed Securities Unit
 
  email: jbobko@bankofny.com
 
   
 
  and
 
   
 
  DaimlerChrysler Financial Services Americas LLC
 
  CIMS 408-24-05
 
  27777 Inkster Road
 
  Farmington Hills, MI 48335
 
  Attention: Paul Colenso
 
  Facsimile: +1 (248) 427-3595
 
   
From:
  Goldman Sachs Mitsui Marine Derivative Products, L.P.
Contact:
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Swap Administration
 
  Facsimile: +1 (212) 902-1000

Re: Interest Rate Swap – A-2b Notes, Reference No LTAA17079884645

Ladies and Gentlemen:
           The purpose of this letter agreement is to confirm the terms and
conditions of the Swap Transaction entered into between Goldman Sachs Mitsui
Marine Derivative Products, L.P. (“Party A”) and DaimlerChrysler Auto Trust
2007-A (“Party B”) on the Trade Date listed below (the “Transaction”). This
letter constitutes a “Confirmation” as referred to in the Agreement specified
below.
           The definitions and provisions contained in the 2006 ISDA Definitions
(as published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. For

 



--------------------------------------------------------------------------------



 



these purposes, all references in those Definitions to a “Swap Transaction”
shall be deemed to apply to the Transaction referred to herein. In the event of
any inconsistency between those Definitions and this Confirmation, this
Confirmation will govern.
          1. This Confirmation supplements, forms part of, and is subject to,
the 1992 ISDA Master Agreement (Multicurrency-Cross Border), including the
Schedule thereto, dated as of November 21, 2007, as amended and supplemented
from time to time (the “Agreement”) between you and us. All provisions contained
in the Agreement govern this Confirmation except as expressly modified below.
          2. The terms of the particular Transaction to which this Confirmation
relates are as follows:

     
Party A:
  Goldman Sachs Mitsui Marine Derivative Products, L.P.
 
   
Party B:
  DaimlerChrysler Auto Trust 2007-A
 
   
Trade Date:
  November 21, 2007
 
   
Effective Date:
  November 21, 2007
 
   
Notional Amount:
  For the first Calculation Period, the Notional Amount of this Transaction for
purposes of calculating payments due by either party on the first Payment Date
will be $630,000,000. With respect to any subsequent Calculation Period up
through and including the Calculation Period ending on but excluding March 8,
2011, the Notional Amount will be the Note Balance for the A-2b Notes, after
giving effect to all amounts distributed as of the Payment Date that is the
first day of such Calculation Period, as stated on the Distribution Statement to
Noteholders relating to such Payment Date (the “Actual Balance”). Party B shall
determine the Actual Balance and shall inform Party A of such determination on
such Payment Date. For the avoidance of doubt, after the first Calculation
Period, Party B shall notify Party A on each Floating Rate Payer Payment Date of
the Actual Balance, determined in accordance with the foregoing sentence,
relating to the Notional Amount that relates to the next Floating Rate Payer
Payment Date.
 
   
 
  For the avoidance of doubt, the Notional Amount shall not be reduced as a
result of a liquidation of Collateral following an “Event of Default” (as
defined in the Indenture).
 
   
Termination Date:
  The earlier of (i) March 8, 2011, subject to adjustment in accordance with the
Modified Following Business Day Convention with respect to the Floating Rate
Payer Payment obligations and subject to No Adjustment with respect to the Fixed
Rate Payer Payment obligations or (ii) the date on which the Notional Amount is
equal to zero, subject to adjustment in accordance with the

2



--------------------------------------------------------------------------------



 



              Following Business Day Convention. 
 
                  Fixed Amounts    
 
       
 
       
 
  Fixed Rate Payer:   Party B.
 
       
 
  Fixed Rate Payer Payment Date:   The 8th day of each calendar month,
commencing December 8, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.
 
     
 
       
 
  Fixed Rate:    5.135%.
 
       
 
  Fixed Rate Day Count Fraction:    30/360
 
     
 
       
 
  Fixed Rate Payer Period End Dates:   No Adjustment
 
     
 
                  Floating Amounts    
 
       
 
  Floating Rate Payer:   Party A.
 
       
 
  Floating Rate Payer Payment Dates:   The 8th day of each calendar month,
commencing December 8, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.
 
       
 
  Floating Rate for the initial Calculation Period:   (The Linear Interpolation
of USD-LIBOR-BBA with a Designated Maturity of 2 weeks and USD-LIBOR-BBA with a
Designated Maturity of 1 Month.) plus Floating Rate Spread
 
       
 
  Spread:   Plus 0.58%
 
       
 
  Floating Rate Option:   USD-LIBOR-BBA.
 
       
 
  Designated Maturity:   One month.
 
       
 
  Floating Rate Day Count Fraction:   Actual/360.
 
       
 
  Reset Dates:   The first day of each Floating Rate Payer Calculation Period.
 
       
 
  Floating Rate Payer Period End Dates:   Adjusted in accordance with the
Modified Following

3



--------------------------------------------------------------------------------



 



         
 
      Business Day Convention
 
       

  Business Days:   New York

4



--------------------------------------------------------------------------------



 



     
3. Account Details
   
 
   
Payments to Party A:
  Citibank
 
  New York, New York
 
  ABA No.: 021000089
 
  Account No.: 40670834
 
  Entity Name: Goldman Sachs Capital Markets, L.P.
 
   
Payments to Party B:
  Citibank, N.A.
 
  New York, New York
 
  ABA No.: 021000089
 
  Account No.: 36172242
 
  Ref: DCAT 2007-A Deposit A/C ASTRA #107156
 
   
Party A Operations Contact:
  Goldman Sachs Capital Markets, L.P.
 
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Swap Administration
 
  Telephone: +1 (212) 902-1000
 
  Telefax:      +1 (212) 902-5692
 
   
Party B Operations Contact:
  Citibank, N.A.
 
  Attention: Cirino Emanuele
 
  Telephone: +1 (212) 816-5614
 
  Telefax:      +1 (212) 816-5527

5



--------------------------------------------------------------------------------



 



          Please confirm that the foregoing correctly sets forth the terms of
our agreement by executing this Confirmation (Party A Reference Number
LTAA17079884645) and returning it to us.

                  Best Regards,    
 
                GOLDMAN SACHS MITSUI MARINE DERIVATIVE PRODUCTS, L.P.    
 
           
 
  By:   GSMMDPGP, INC.,         its general partner    
 
           
 
  By:   /s/ D. Karamoshos    
 
     
 
Name: Despina Karamoshos    
 
      Title: Vice President    
 
           
 
                DAIMLERCHRYSLER AUTO TRUST 2007-A    
 
           
 
  By:   THE BANK OF NEW YORK (DELAWARE)         not in its individual capacity
but solely as Owner Trustee    
 
           
 
  By:   /s/ Kristine K. Gullo    
 
     
 
Name: Kristine K. Gullo    
 
      Title: Vice President    

GS/DCAT 2007-A SWAP 1 CONFIRMATION (A-2b)

 